DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the following species
a) type of solvent: a terpene and a linear oleaginous hydrocarbon solvent;
b) type of terpene: d-limonene
c) type of additional solvent: alcohol
 in the reply filed on 01/18/2022 is acknowledged.  The traversal is on the grounds that it is believed that a search and an examination of all claims would place no undue burden on the Examiner.  This is not found persuasive because the s.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9, 12, 15, and 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Harris (US 2010/0152069 A1) (“Harris” herein)

(Claims contain only selected species)

Claims 1
Harris discloses a composition for use in an oil and/or gas well having a wellbore, comprising a microemulsion, wherein the microemulsion comprises: [0035-0036]
an aqueous phase; [0040]
a surfactant comprising alkyl polyglycoside; [0042]
a solvent comprising a terpene, [0044]
a linear oleaginous hydrocarbon solvent, [0044] and
an alcohol having from 1 to 8 carbon atoms.  [0040]
Since Harris discloses a same microemulsion composition to treat a wellbore comprising an aqueous phase, a surfactant such as alkyl polyglycoside, terpene, non-polar hydrocarbon fractions, and alcohol, it would be a linear oleaginous hydrocarbon.
 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if   See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Harris discloses the composition of claim 1, wherein the alcohol comprises butanol, pentanol, amyl alcohol, butyl 3-hydroxybutanoate, or combinations thereof. [0040]

Claim 7
Harris disclose the composition of claim 1, wherein the solvent comprises a first solvent comprising a terpene and a second solvent comprising a linear oleaginous hydrocarbon solvent. (Same as Claim 1)

Claim 9
Harris discloses the composition of claim 1, wherein the solvent comprises the terpene, wherein the terpene comprises d-limonene. [0044]

Claim 12
Harris discloses the composition of claim 1, wherein the microemulsion further comprises an additional alcohol having 1 to 8 carbon atoms. (i.e. methanol, ethanol…) [0040]

Claim 15
Harris discloses the composition of claim 1, wherein the microemulsion further comprises a glycol. [0040]

Claim 17
 Harris discloses the composition of claim 1, wherein the solvent further comprises an alcohol. [0040]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harris as applied to claim 1 above, and further in view of Watkins et al. (US 4,614,236 A1) (“Watkins” herein).

Claim 3
Harris discloses the composition of claim 1.  Harris however does not explicitly disclose, wherein the alcohol comprises amyl alcohol, butyl 3- hydroxybutanoate. 
	Watkins teaches the above limitation (See Col.6 l. 58+  → Watkins teaches this limitations in that Alcohols such as methanol, ethanol, n-propanol, isopropanol, n-butanol, isobutanol, sec-butanol, tert-butanol, fusel oil, primary amyl alcohol, pentasol, n-amyl alcohol, sec-amyl alcohol, sec-n-amyl alcohol, methyl amyl alcohol, 2-ethylbutyl alcohol, heptanol-2, heptanol-3, 2-ethylhexanol, capryl alcohol, nonyl alcohol, nonyl alcohol derivatives, diisobutylcarbinol, n-decanol, undecanol, trimethylnonyl alcohol, tetradecanol, heptadecanol, benzyl alcohol, cyclohexanol, methylcyclohexanol, trimethylcyclohexanol, 4-tert-amyl cyclohexyl alcohol) for the purpose of having polar solvents immiscible with water and immiscible mixtures thereof employed (Col. 6 l. 55-58)


Claim 4
Harris teaches the composition of claim 3, wherein the solvent comprises a first solvent comprising a terpene and a second solvent comprising a linear oleaginous hydrocarbon solvent. (Same as claims 1)

Claim 5
Harris discloses the composition of claim 4, wherein the terpene comprises d- limonene. [0044]

Claim 18
Harris discloses the composition of claim 1.  Harris however does not explicitly disclose, wherein the alcohol comprises amyl alcohol.  (Same as Claim 1)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harris alone, as applied to claim 1 above.

Claim 11
In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 19 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Young (US 4,101,425) Non-aqueous Acid Emulsion Composition And Method For Acid-treating Siliceous Geological Formations teaches A stable, non-aqueous acid emulsion composition comprising an admixture of a substantially anhydrous polyphosphoric acid-based mixture, an organic solvent, and a surfactant; and a method for increasing the permeability of siliceous subterranean geological formations, Matta (US 4,511,488) D-Limonene Based Aqueous Cleaning Compositions teaches D-Limonene-based aqueous cleaning compositions for hard and/or flexible substrates are provided wherein the normally water-immiscible d-limonene is stabilized in clear aqueous solution by the combined effect of carefully selected and proportioned surface active agents, and a coupling agent, suitably in the form of a glycol or a lower .


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/25/2022